 



Exhibit 10.14
Share Retention Version 3, Bewkes Upfront Grant
For Use from October 2007
TIME WARNER INC.
2003 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the Option provided for
herein to the Participant pursuant to the Plan and the terms set forth herein,
and such grant is required under Section 3.5 of the Amended and Restated
Employment Agreement dated December 11, 2007 between the Participant and the
Company (such employment agreement, as it may be amended, superseded or
replaced, the “Employment Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:
     1. Definitions. Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.
     (a) “Cause” shall have the meaning as defined in the Employment Agreement.
     (b) “Expiration Date” means the date set forth on the Notice (as defined
below).
     (c) “Plan” means the Time Warner Inc. 2003 Stock Incentive Plan, as the
same may be amended, supplemented or modified from time to time.
     (d) “Retirement” means a termination of employment by the Participant
(i) following the attainment of age 55 with ten (10) or more years of service
with the Company or any Affiliate or (ii) pursuant to a retirement plan or early
retirement program of the Company or any Affiliate.
     (e) “Vested Portion” means, at any time, the portion of an Option which has
become vested, as described in Section 3 of this Agreement.
     2. Grant of Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, the number of Shares set forth on the Notice of Grant of Stock Option
(the “Notice”), subject to adjustment as set forth in the Plan. The purchase
price of the Shares subject to the Option (the “Option Price”) shall be as set
forth on the Notice. The Option is intended to be a non-qualified stock option,
and as such is not intended to be treated as an option that complies with
Section 422 of the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     3. Vesting of the Option.
     (a) In General. Subject to Sections 3(b) and 3(c), the Option shall vest
and become exercisable at such times as are set forth in the Notice.
     (b) Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable upon the earlier of (i) the first anniversary of the Change in
Control or (ii) the termination of the Participant’s Employment pursuant to
Section 4.2 of the Employment Agreement.
     (c) Termination of Employment. If the Participant’s Employment with the
Company and its Affiliates terminates for any reason (including, unless
otherwise determined by the Committee, a Participant’s change in status from an
employee to a non-employee (other than director of the Company or any
Affiliate)), the Option, to the extent not then vested, shall be immediately
canceled by the Company without consideration; provided, however, that (i) if
the Participant’s Employment terminates due to death or termination by the
Company at the end of the “Disability Period” (as defined in the Employment
Agreement), the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately become vested and exercisable and
(ii) if the Participant’s Employment terminates due to Retirement or due to
termination pursuant to Section 4.2 of the Employment Agreement, then a pro rata
portion of the Options that would vest on the next anniversary of the date of
grant shall vest as follows:

  (x)   the number of Options that would vest on the next anniversary of the
date of grant multiplied by;     (y)   a fraction, the numerator of which shall
be the number of days from the last anniversary of the date of grant (or the
date of grant if less than one year has elapsed) preceding the effective date of
the termination of Employment through the date of such termination of
Employment, and the denominator of which shall be 365.

If the product of (x) and (y) results in a fractional number of Options, such
fractional number shall be rounded to the next higher whole number of Options.
The Vested Portion of the Option shall remain exercisable for the period set
forth in Section 4(a) of this Agreement. If the Participant is absent from work
with the Company or with an Affiliate because of a temporary disability (any
disability other than a Disability), or on an approved leave of absence for any
purpose, the Participant shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated Employment, except
to the extent that the Committee so determines.
     4. Exercise of Option.
     (a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at

2



--------------------------------------------------------------------------------



 



any time prior to the Expiration Date; provided that, if the Participant’s
Employment terminates prior to the Expiration Date, the Vested Portion of the
Option shall remain exercisable for the period set forth below. Notwithstanding
the foregoing, if the Employment Agreement provides for treatment of Options
that is more favorable to the Participant than clauses (i) – (vii) of this
Section 4(a), then the terms of the Employment Agreement shall apply. If the
last day on which the Option may be exercised, whether the Expiration Date or
due to a termination of the Optionee’s Employment prior to the Expiration Date,
is a Saturday, Sunday or other day that is not a trading day on the New York
Stock Exchange (the “NYSE”) or, if the Company’s Shares are not then listed on
the NYSE, such other stock exchange or trading system that is the primary
exchange on which the Company’s Shares are then traded, then the last day on
which the Option may be exercised shall be the preceding trading day on the NYSE
or such other stock exchange or trading system.
     (i) Death or Disability. If the Participant’s Employment with the Company
and its Affiliates terminates due to the Participant’s death or termination by
the Company at the end of the Disability Period, the Participant (or his or her
representative) may exercise the Vested Portion of the Option for a period
ending on the earlier of (A) three (3) years following the date of such
termination and (B) the Expiration Date;
     (ii) Retirement. If the Participant’s Employment with the Company and its
Affiliates terminates due to the Participant’s Retirement, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) five (5) years following the date of such termination and (B) the Expiration
Date; provided, that if the Company or any Affiliate has given the Participant
notice that the Participant’s Employment is being terminated for Cause prior to
the Participant’s election to terminate due to the Participant’s Retirement,
then the provisions of Section 4(a)(v) shall control;
     (iii) Termination other than for Cause or Due to a Material Breach of the
Employment Agreement by the Participant. If the Participant’s Employment with
the Company and its Affiliates is terminated pursuant to Section 4.2 of the
Employment Agreement, the Participant may exercise the Vested Portion of the
Option for a period ending on the earlier of (A) one year following the date of
such termination and (B) the Expiration Date; provided that if Participant
satisfies the age and service requirements described in the definition of
“Retirement,” then the provisions of Section 4(a)(ii) shall be controlling;
     (iv) Termination by the Company for Cause. If the Participant’s Employment
with the Company and its Affiliates is terminated by the Company pursuant to
Section 4.1 of the Employment Agreement, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) one month
following the date of such termination and (B) the Expiration Date; provided,
however, that if the Participant is terminated by the Company or an Affiliate
for Cause on account of one or more acts of fraud, embezzlement or
misappropriation committed by the Participant, the Vested Portion of the Option
shall immediately terminate in full and cease to be exercisable.

3



--------------------------------------------------------------------------------



 



     (b) Method of Exercise.
     (i) Subject to Section 4(a) of this Agreement, the Vested Portion of an
Option may be exercised by delivering to the Company at its principal office
written notice of intent to so exercise; provided that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised, shall be signed
(whether or not in electronic form) by the person exercising the Option and
shall make provision for the payment of the Option Price. Payment of the
aggregate Option Price shall be paid to the Company, at the election of the
Committee, pursuant to one or more of the following methods: (A) in cash, or its
equivalent; (B) by transferring Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased to the Company and
satisfying such other requirements as may be imposed by the Committee;
(C) partly in cash and partly in Shares; or (D) if there is a public market for
the Shares at such time, subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the aggregate Option Price. No
Participant shall have any rights to dividends or other rights of a stockholder
with respect to the Shares subject to the Option until the issuance of the
Shares.
     (ii) Notwithstanding any other provision of the Plan or this Agreement to
the contrary, absent an available exemption to registration or qualification,
the Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.
     (iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.
     (iv) In the event of the Participant’s death, the Vested Portion of an
Option shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.
     (v) As a condition to the exercise of any Option evidenced by this
Agreement, the Participant agrees to hold, for a period of twelve (12) months
following the date of such exercise, a number of Shares issued pursuant to such
exercise, equal to 75% (rounded down to the nearest whole Share) of the quotient
of (A) and (B), where (A) is the product of (1) the number of Shares exercised
by the Participant multiplied by

4



--------------------------------------------------------------------------------



 



(2) fifty percent (50%) of the excess of the Fair Market Value of a Share on the
date of exercise over the exercise price and (B) is the Fair Market Value of a
Share on the date of exercise. The holding requirement related to Shares that is
established in this Section 4(b)(v) shall terminate with respect to the Options
evidenced by this Agreement (as well as any Shares issued pursuant to exercise
of such Options) on the first anniversary of the date of termination of the
Participant’s Employment with the Company or its Affiliates.
     5. No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
Employment of the Company or any Affiliate. Further, the Company or its
Affiliate may at any time dismiss the Participant or discontinue any other
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.
     6. Legend on Certificates. The certificates representing the Shares
purchased by exercise of an Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     7. Transferability. Unless otherwise determined by the Committee, an Option
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant otherwise than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.
     8. Withholding. The Participant may be required to pay to the Company or
its Affiliate and the Company or its Affiliate shall have the right and is
hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of the Option, its
exercise, or any payment or transfer under the Option or under the Plan and to
take such action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.
     9. Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
     10. Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company, with a copy to the Director, Global Stock Plans Administration, at the
principal executive office of the Company, and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may

5



--------------------------------------------------------------------------------



 



hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
     11. Personal Data. The Company, the Participant’s local employer and the
local employer’s parent company or companies may hold, collect, use, process and
transfer, in electronic or other form, certain personal information about the
Participant for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Participant understands
that the following personal information is required for the above named
purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, date of birth, citizenship, country of residence at the time of grant,
work location country, system employee ID, employee local ID, employment status
(including international status code), supervisor (if applicable), job code,
title, salary, bonus target and bonuses paid (if applicable), termination date
and reason, taxpayer’s identification number, tax equalization code, US Green
Card holder status, contract type (single/dual/multi), any shares of stock or
directorships held in the Company, details of all stock option grants (including
number of grants, grant dates, exercise price, vesting type, vesting dates,
expiration dates, and any other information regarding options that have been
granted, canceled, vested, unvested, exercisable, exercised or outstanding) with
respect to the Participant, estimated tax withholding rate, brokerage account
number (if applicable), and brokerage fees (the “Data”). Participant understands
that Data may be collected from the Participant directly or, on Company’s
request, from Participant’s local employer. Participant understands that Data
may be transferred to third parties assisting the Company in the implementation,
administration and management of the Plan, including the brokers approved by the
Company, the broker selected by the Participant from among such Company-approved
brokers (if applicable), tax consultants and the Company’s software providers
(the “Data Recipients”). Participant understands that some of these Data
Recipients may be located outside the Participant’s country of residence, and
that the Data Recipient’s country may have different data privacy laws and
protections than the Participant’s country of residence. Participant understands
that the Data Recipients will receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of common
stock on the Participant’s behalf by a broker or other third party with whom the
Participant may elect to deposit any shares of common stock acquired pursuant to
the Plan. Participant understands that Data will be held only as long as
necessary to implement, administer and manage the Participant’s participation in
the Plan. Participant understands that Data may also be made available to public
authorities as required by law, e.g., to the U.S. government. Participant
understands that the Participant may, at any time, review Data and may provide
updated Data or corrections to the Data by written notice to the Company. Except
to the extent the collection, use, processing or transfer of Data is required by
law, Participant may object to the collection, use, processing or transfer of
Data by contacting the Company in writing. Participant understands that such
objection may affect his/her ability to participate in the Plan. Participant
understands that he/she may contact the Company’s Stock Plan Administration to
obtain more information on the consequences of such objection.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws, and any

6



--------------------------------------------------------------------------------



 



and all disputes between the Participant and the Company or any Affiliate
relating to the Option shall be brought only in a state or federal court of
competent jurisdiction sitting in Manhattan, New York, and the Participant and
the Company and any Affiliate hereby irrevocably submit to the jurisdiction of
any such court and irrevocably agree that venue for any such action shall be
only in any such court.
     13. Entire Agreement. This Agreement, together with the Notice, the Plan
and the applicable provisions of the Employment Agreement, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement or the Notice shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Agreement or the Notice;
provided, that this Agreement and the Notice shall be subject to and governed by
the Plan, and in the event of any inconsistency between the provisions of this
Agreement or the Notice and the provisions of the Plan, the provisions of the
Plan shall govern; provided that the provisions of the Employment Agreement
shall govern to the extent set forth above.
     14. Modifications And Amendments. The terms and provisions of this
Agreement and the Notice may be modified or amended as provided in the Plan.
     15. Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.
     16. Reformation; Severability. If any provision of this Agreement or the
Notice (including any provision of the Plan of the Employment Agreement that is
incorporated herein by reference) shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, (i) such provision shall be reformed to the
minimum extent necessary to cause such provision to be valid, enforceable and
legal while preserving the intent of the parties as expressed in, and the
benefits of the parties provided by, this Agreement, the Notice, the Plan and
the Employment Agreement or (ii) if such provision cannot be so reformed, such
provision shall be severed from this Agreement or the Notice and an equitable
adjustment shall be made to this Agreement or the Notice (including, without
limitation, addition of necessary further provisions) so as to give effect to
the intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation or severance shall affect the legality, validity or
enforceability of any other provision of this Agreement, the Notice, the Plan or
the Employment Agreement.

7



--------------------------------------------------------------------------------



 



     17. Entry into Force. By entering into this Agreement, the Participant
agrees and acknowledges that (i) the Participant has received and read a copy of
the Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan, subject to Section 13 above.

8